     Case 1:15-cr-00867-RMB Document 593-18 Filed 01/21/20 Page 1 of 3




GENEL MÜDÜRLÜK
FİNANSAL MUHASEBE VE RAPORLAMA DAİRE BAŞKANLIĞI

          İÇSEL BİLGİLERE İLİŞKİN ÖZEL DURUM AÇIKLAMA FORMU

Ortaklığın Adresi                    : Barbaros Mah. Şebboy Sok. No:4 Ataşehir/İstanbul
Telefon ve Faks No                   : 0216 503 70 70 - 0212 340 93 99
E-posta adresi                       : halkbank.ir@halkbank.com.tr
Ortaklığın Yatırımcı/Pay Sahipleri ile
İlişkiler Biriminin Telefon-Faks No : 0216 503 54 04 – 0212 340 09 90
Tarih                                : 30.03.2017
Konu                                 : Basında Yer Alan Haberler Hakkında

MERKEZİ KAYIT KURULUŞU A.Ş.

Açıklanacak Özel Durumlar: Son günlerde muhtelif basın yayın organlarında; Bankamızın
Uluslararası Bankacılıktan Sorumlu Genel Müdür Yardımcısı Sn. Mehmet Hakan
ATİLLA’nın, Amerika Birleşik Devletleri’nde tutuklanması konusuna atfen Bankamızın
güven ve itibarını sarsıcı, kamuoyunu ve yatırımcıları yanıltıcı nitelikte haberlere yer verildiği
görülmektedir.

Öncelikle bilinmelidir ki; Bankamız tüm iş ve işlemlerinde ulusal ve uluslararası
düzenlemelere her zaman tam bir şekilde uymakta, paydaşlarının, iş ortaklarının ve mevduat
sahiplerinin haklarının korunması için tüm tedbirleri almaktadır.

Bankacılık hizmetini sunarken mevcut düzenlemeler ve diğer tüm bankalarca bilinen ve
izlenen dış ticaret uygulamaları dışında hiçbir mekanizma, yöntem veya sistem
kullanılmamaktadır. Yapılan tüm dış ticaret işlemleri ve para transferleri açık, şeffaf ve sistem
üzerinde ilgili otoritelerce izlenebilir durumdadır.

Bankamızın tüm iş ve işlemleri, ulusal ve uluslararası bağımsız denetim kuruluşlarınca
düzenli olarak denetlenmektedir. İlgili döneme ilişkin yapılan denetimlerde dış ticaret
işlemleri de dahil bankacılık hizmetlerimizin hiçbirisinde uluslararası bankacılık kurallarına
ve hukuka aykırılık tespit edilmemiştir. Herhangi bir ülkeyle ilgili olarak mahiyeti belirsiz ve
hukuksuz hiçbir ticari işleme taraf olunmamış, kaynağı ve mahiyeti belirsiz hiçbir transfer
işlemi gerçekleştirilmemiştir.

Bankamızca herhangi bir yasaklı tarafın, kişinin veya mal ya da hizmetin dahil olduğu
işlemlere aracılık edilmemiştir. Söz konusu iddialarda bahsi geçen ülke ile ilgili ticarete konu
işlemlerde düzenlemeler gereği ABD finansal sistemi ve para birimi kullanılmamıştır.

Bugüne kadar herhangi bir işlemi nedeniyle hiçbir yaptırıma maruz kalmayan Bankamızın
takdire şayan durumu açıkça ortadadır.

Hal böyle iken; göz altına alınma gerekçesi olarak ifade edilen iddiaların, 17-25 Aralık 2013
tarihlerinde ortaya atılan ve Bankamızla hiçbir ilgisi olmayan iddialardan oluştuğu, bu
girişimin de o dönemde FETÖ terör örgütü tarafından Ülkemize yönelik yapılan hain
saldırının Bankamızı hedef alan ekonomik/finansal halkası olduğu aşikardır.



                                          2017.03.30 Halkbank '300317About _News_on_Media'.pdf
     Case 1:15-cr-00867-RMB Document 593-18 Filed 01/21/20 Page 2 of 3



23.03.2017 tarihinde ABD’ye giden Uluslararası Bankacılıktan Sorumlu Genel Müdür
Yardımcımız Sn. Mehmet Hakan ATİLLA, ABD’den dönüşte 27.03.2017 tarihinde (TSİ
28.03.2017 01:30) New York JFK Havalimanı’nda uçağa binmek üzere iken alıkonulmuş ve
28.03.2017 tarihinde yapılan duruşma ile tutuklanmıştır. İlk duruşması yapıldıktan sonra
iddianame hazırlanmak üzere savcılığa süre verilmiş olup 10.04.2017 tarihinde duruşması
yapılacaktır.

Sn. Mehmet Hakan ATİLLA, 2014-2017 yılları arasında yedi defa Amerika Birleşik
Devletleri’ne görevli olarak gitmiş, bu seyahatlerinde çok sayıda uluslararası finans kuruluşu
ve üst düzey kamu yöneticisiyle temaslarda bulunmuştur. Bu meyanda, son seyahatinden
dönerken havalimanında gözaltına alınması manidardır.

Uluslararası Bankacılıktan Sorumlu Genel Müdür Yardımcımızın tutuklanmasına dair hukuki
süreç, gerek Bankamızca gerekse Devletimizin ilgili Makamlarınca yakından takip
edilmektedir.

Tüm bu bilgilendirmeler dikkate alındığında gerek yazılı, görsel basında gerek sosyal
medyada Bankamızın ticari faaliyetlerini olumsuz etkileyebilecek spekülatif yayınlar
hakkında da hukuki çerçevede gereği yapılacaktır.

Bankamızın faaliyetlerini geçmişte olduğu gibi bugün ve gelecekte de tüm ulusal ve
uluslararası düzenlemelere uygun ve kesintisiz bir şekilde sürdüreceğini kamuoyunun
bilgisine sunarız.

Açıklamanın İngilizce versiyonu aşağıda verilmektedir. / English version of the disclosure is
stated below.

In the recent days, in some media organs, there are news discrediting our Bank and
misleading the public and the investors about the topic referring to the arrest of our Deputy
General Manager in charge of International Banking, Mehmet Hakan ATILLA in the United
States.

First of all, it must be known that our Bank’s operations and transactions fully comply with
national and international regulations all the time. Our Bank takes all measures to protect its
shareholders, business partners and depositors’ right.

Providing banking services, we do not use any mechanisms, methods or systems other than
regulations and foreign trade practices known and followed by all other banks. All foreign
trade transactions and money transfers are open, transparent and observable on the system by
the relevant authorities.

All of our Bank’s operations and transactions are regularly audited by national and
international independent auditing firms. The audits relating to the relevant periods did not
detect any violation of international banking rules and the laws about none of our banking
services including foreign trade transactions. We have not been a part to any transaction
which is uncertain and illegal relating to any country and no commercial transaction which is
uncertain and unlawful has been performed.

Our Bank has not intermediated any transaction in which any prohibited party or person or
goods or services have been involved. The US financial system and the currency have not
been used for such transactions related to the trade with that country mentioned in the
allegations.


                                         2017.03.30 Halkbank '300317About _News_on_Media'.pdf
     Case 1:15-cr-00867-RMB Document 593-18 Filed 01/21/20 Page 3 of 3



It is obvious that the situation of our bank which has not been subject to any sanction due to
any transaction until today should be appreciated.

Under these circumstances; it is clear that the allegations referred as the reason for detention
consist of claims which were filed on 17-25 December 2013 and had nothing to do with our
Bank. It is also obvious that this initiative is the economic/financial part targeting our Bank of
the treacherous attack by the FETÖ terrorist organization against our country at that time.

Our Deputy General Manager in charge of International Banking Mehmet Hakan ATILLA
who went to the USA on March 23rd, 2017, was detained on the way back just before he gets
on the plane at New York John F. Kennedy Airport on March 27th, 2017 (March 28th, 2017
at 01.30 local time in Turkey), and arrested after the hearing conducted on March 28th, 2017.
The prosecutor’s office has been given time to prepare the indictment subsequent to the first
hearing. His trial will be held on April 10th, 2017.

Mr. Mehmet Hakan ATILLA went to the United States of America with business purposes for
7 times between 2014 and 2017, and held talks with a host of international financial
institutions and senior executive officials. At this juncture, his detention at the airport while
he was returning from his last travel is meaningful.

Judicial process on the arrest of our Deputy General Manager in charge of International
Banking has been followed closely by both our Bank and the relevant authorities of our State.

Taking all these information into consideration, legal actions will be taken by our Bank about
the speculative publications in written, visual and social media that may adversely affect its
commercial activities.

We bring to the public attention that our Bank will continue its operations in accordance with
entire national and international regulations without any exceptions both today and in the
future as it was in the past.

In contradiction between the Turkish and English versions of this public disclosure, the
Turkish version shall prevail.

Yukarıdaki açıklamalarımızın, Sermaye Piyasası Kurulu’nun yürürlükteki Özel Durumlar
Tebliğinde yer alan esaslara uygun olduğu, bu konuda/konularda tarafımıza ulaşan bilgileri
tam olarak yansıttığını; bilgilerin defter, kayıt ve belgelerimize uygun olduğunu, konuyla ilgili
bilgileri tam ve doğru olarak elde etmek için gerekli tüm çabaları gösterdiğimizi ve yapılan bu
açıklamalardan sorumlu olduğumuzu beyan ederiz.


                                                              Saygılarımızla,



                                                    TÜRKİYE HALK BANKASI A.Ş.
                                                       GENEL MÜDÜRLÜĞÜ




                                          2017.03.30 Halkbank '300317About _News_on_Media'.pdf
